Opinion issued July 15, 2021




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-21-00188-CR
                           ———————————
               IN RE JASON MICHAEL BADYRKA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Jason Michael Badyrka, incarcerated and acting pro se but

represented by counsel in the court below, has filed a petition for writ of

mandamus, requesting that this Court order the trial court to “honor, respond, and

show cause why the [relator] continues to be detained, in direct violation of the
United States Constitution.”1 Relator asserts that he filed a “Motion for Writ of

Habeas Corpus” in the trial court on February 24, 2021 pursuant to 28 U.S.C.

§ 2254, but that no ruling has been made.

      We deny the petition for writ of mandamus.2 All pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Jason Badyrka, Cause No. 1129647,
      pending in the 182nd District Court of Harris County, Texas, the Honorable
      Danilo Lacayo presiding.
2
      See TEX. R. APP. P. 52.3, 52.7(a).

                                           2